

Exhibit 10.8


INC RESEARCH HOLDINGS, INC.
2014 Equity Incentive Plan, As Amended and Restated
Global Restricted Stock Unit Award Agreement
This Global Restricted Stock Unit Award Agreement (the “Restricted Stock Unit
Agreement”), including any special terms and conditions for the Participant’s
country set forth in the Appendix B attached hereto (the Restricted Stock Unit
Agreement, the Appendix B and all other appendices attached hereto,
collectively, the “Agreement”) is made by and between Syneos Health, Inc., a
Delaware corporation (the “Company”), and Participant Name (the “Participant”),
effective as of Grant Date (the “Date of Grant”).
RECITALS
WHEREAS, the Company has adopted the INC Research Holdings, Inc. 2014 Equity
Incentive Plan, As Amended and Restated (as the same may be amended and/or
amended and restated from time to time, the “Plan”), which Plan is incorporated
herein by reference and made a part of this Agreement, and capitalized terms not
otherwise defined in this Agreement will have the meanings ascribed to those
terms in the Plan; and
WHEREAS, the Committee has authorized and approved the grant of an Award to the
Participant of Restricted Stock Units payable in shares of Common Stock (the
“Shares”), subject to the terms and conditions set forth in the Plan and this
Agreement (including the Appendix B attached hereto).
NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the parties agree as follows:
1.
Grant of Restricted Stock Units. The Company has granted to the Participant,
effective as of the Date of Grant, Number of Awards Granted Restricted Stock
Units, on the terms and conditions set forth in the Plan and this Agreement,
subject to adjustment as set forth in Section 4.5 of the Plan (the “RSUs”).

2.
Vesting of RSUs. Subject to the terms and conditions set forth in the Plan and
this Agreement, the RSUs will vest as follows:

(a)
General. Except as otherwise provided in Sections 2(b) through 2(d) and Section
4, the RSUs will vest in equal annual installments of 33 and 1/3% of the Shares
(each annual installment, a “Tranche”) over a three-year period on each
anniversary of the Date of Grant (each annual vesting period within such
three-year period, a “Vesting Period”), subject to the Participant’s continued
Service through the last day of the applicable Vesting Period. Vesting Schedule
(Dates & Quantities)

(b)
Effect of Death and Termination Due to Disability. The RSUs will become fully
vested immediately upon the Participant’s death or termination of Service due to
Disability.











        

--------------------------------------------------------------------------------




(c)
Effect of Retirement. Upon the Participant’s Retirement after the first
anniversary of the Date of Grant, the Participant shall be eligible to vest in a
Pro-Rated Award. The number of RSUs that shall vest under a “Pro-Rated Award”
shall be calculated by multiplying (i) the number of RSUs subject to the
unvested Tranche of RSUs corresponding to the Vesting Period during which the
Participant’s Retirement occurs, by (ii) a fraction, the numerator of which
shall be the number of days that have elapsed between the first day of the
applicable Vesting Period and the date of the Participant’s Retirement, and the
denominator of which shall be 365. No fractional Shares shall be issued, and any
fractional Shares that would have been deemed vested based on the foregoing
calculation shall be rounded down to the next whole Share. For the avoidance of
any doubt, the remaining unvested Tranches corresponding to Vesting Periods
commencing following the date of the Participant’s Retirement shall be forfeited
upon the Participant’s Retirement and all of the RSUs shall be forfeited in the
event of the Participant’s Retirement on or prior to the first anniversary of
the Date of Grant. For purposes of this Agreement, “Retirement” means a
voluntary termination of Service on or after the Participant (i) has attained
age 55; and (ii) completed 10 years of continuous Service. For purposes of this
Section 2(c), a Participant’s Retirement shall not include: (i) a termination by
the Company for Cause (as defined in the Plan), as determined in the sole
discretion of the Company, (ii) a resignation by the Participant after being
notified that the Company has elected to terminate the Participant for Cause,
(iii) a termination or resignation by the Participant during the pendency of an
investigation with respect to the Participant or while the Participant is on a
performance improvement plan, or (iv) any other circumstance upon which the
Company determines in good faith the Participant is not in good standing at the
time of such termination at the sole discretion of the Company.

Notwithstanding the foregoing, if the Company receives a legal opinion that
there has been a legal judgment and/or legal development in the Participant’s
jurisdiction that likely would result in the favorable treatment that applies to
the RSUs if the Participant attains the conditions set forth in this Section
2(c) being deemed unlawful and/or discriminatory, the provisions above regarding
the treatment of the RSUs shall not be applicable to the Participant.
(d)
Change in Control. The RSUs will become fully vested immediately upon the
Participant’s termination of Service in the event that the Participant’s Service
is terminated by the Company without Cause (as defined in the Plan) (other than
for death or Disability) or if the Participant resigns for Good Reason at the
time of, or within 6 months following, the consummation of a Change in Control
occurring after the Date of Grant.

As used in this Agreement, “Good Reason” shall mean the occurrence, without the
Participant’s express written consent, of any of the following events: (i) a
material reduction in the Participant’s base salary or Target Bonus percentage
under the Syneos Health Management Incentive Plan, if applicable; (ii) a
material adverse change to the Participant’s authority, job duties or
responsibilities as compared to the Participant’s authority, job duties or
responsibilities immediately






2
        

--------------------------------------------------------------------------------




prior to the Change in Control; (iii) a requirement that the Participant
relocate to a principal place of employment more than fifty (50) miles from the
Company’s offices at 3201 Beechleaf Court, in Raleigh, North Carolina or the
Participant’s assigned principal office location with any Subsidiary as of
immediately prior to the occurrence of the Change in Control; or (iv) if the
Participant has an effective employment agreement, service agreement, or other
similar agreement with the Company or any Subsidiary, a material breach of such
agreement, provided, that, any event described in clauses (i), (ii), (iii) and
(iv) above shall constitute Good Reason only if the Participant provides the
Company with written notice of the basis for the Participant’s Good Reason
within forty-five (45) days of the initial actions or inactions of the Company
or any Subsidiary giving rise to such Good Reason and the Company or applicable
Subsidiary has not cured the identified actions or inactions within thirty (30)
days of such notice and provided further that the Participant terminates his or
her Service within thirty (30) days following the Company or applicable
Subsidiary’s failure to cure within the thirty (30) day cure period.
Any vesting acceleration contemplated under this Section 2(d) shall be subject
to the limitations provided in Section 5.5 of the Plan.
3.
Settlement of RSUs Upon Vesting.

(a)
Settlement in Stock. RSUs vested as described in Section 2 above will be settled
by delivering to the Participant a number of Shares equal to the number of
vested RSUs within sixty (60) days of the date on which the RSUs vest, subject
to any special timing requirements applicable under Section 16(l), the terms of
this Agreement and payment of any Tax-Related Items. In any case, the Company
may provide a reasonable delay in the delivery of the Shares to address
Tax­Related Items, withholding, and other administrative matters, provided that
any such delay does not result in a violation of Section 409A of the Code (to
the extent the Participant is a U.S. taxpayer). Neither the Company nor the
Committee will be liable to the Participant or any other Person for damages
relating to any delays in issuing the Shares or any mistakes or errors in the
issuance of the Shares.



(b)
Book­Entry Registration of the Shares. The Company will deliver the Shares
payable pursuant to this Agreement within the settlement period set forth in
Section 3(a) by registering such Shares with the Company’s transfer agent (or
another custodian selected by the Company) in book­entry form in the
Participant’s name.

(c)
Shareholder Rights. The Participant will not have any rights of a stockholder
with respect to the Shares subject to the RSUs, including voting and dividend
rights, unless and until the Shares are delivered as described in Section 3(b)
above.

(d)
Responsibility for Taxes. The Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Subsidiary employing or









3
        

--------------------------------------------------------------------------------




retaining the Participant (the “Employer”), the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. The Participant
further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant or vesting of the RSUs, the delivery of Shares following the vesting date
of the RSUs, the subsequent sale of Shares acquired pursuant to such
vesting/delivery and the receipt of any dividends and/or dividend equivalents;
and (2) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the RSUs to reduce or eliminate the Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Participant is subject to Tax-Related Items in more than one
jurisdiction, the Participant acknowledges that the Company and/or the Employer
(or former Employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

(e)
Withholding Requirements. Prior to any relevant taxable or tax withholding
event, as applicable, the Participant agrees to make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items. In this regard, the Participant authorizes the Company and/or the
Employer, or their respective agents, at the Company’s and/or the Employer’s
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (1) cash payment by the Participant to
the Company prior to the day of vesting of an amount that the Company will apply
to the required withholding; (2) withholding from the Participant’s wages or
other cash compensation paid to the Participant by the Company and/or the
Employer; (3) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization); or (4) withholding in Shares to be issued upon settlement
of the RSUs. For the purposes of alternative (4) above, any Shares withheld
shall be credited for purposes of the withholding requirements at the Fair
Market Value of the Shares on the date that the tax withholding is determined.
Until such time as the Company provides notice to the contrary, it will collect
withholding for Tax-Related Items pursuant to alternative (3) above; provided,
however, that if such method (A)  cannot be processed by the broker or (B) the
Participant is subject to the Company’s Policy on Insider Trading and
Communications with the Public (the “Insider Trading Policy”), the sale of
Shares pursuant to alternative (3) is prohibited under the Insider Trading
Policy and the Participant has not entered into an arrangement that is intended
to comply with the requirements of Rule 10b5-1(c)(1) of the Exchange Act and
that provides for the sale of all of the Shares subject to this Agreement, the
Company will instead collect withholding for Tax-Related Items pursuant to
alternative (4).

The Company may withhold or account for Tax-Related Items by considering rates
up to, but not exceeding, the maximum tax rates in the Participant’s
jurisdiction, in which case the Participant may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, the Participant is deemed to have been issued the
full number of Shares subject to the vested RSUs, notwithstanding that a number
of the Shares is held back solely for the purpose of paying the Tax-Related
Items.




4
        

--------------------------------------------------------------------------------




Finally, the Participant agrees to pay to the Company or the Employer, including
through withholding from the Participant’s wages or other cash compensation paid
to the Participant by the Company and/or the Employer, any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of the Participant’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if the Participant
fails to comply with the Participant’s obligations in connection with the
Tax-Related Items.


4.
Forfeiture. Except as provided in Sections 2(b) through 2(d) above, any unvested
RSUs will be forfeited immediately, automatically and without consideration upon
a termination of the Participant’s Service (regardless of the reason for such
termination and whether or not later to be found invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), including a
Participant’s change in status from employee to consultant or other personal
service provider. Without limiting the generality of the foregoing, the RSUs and
the Shares (and any resulting proceeds) will continue to be subject to Section
13 of the Plan.

5.
Adjustment to RSUs. In the event of any change with respect to the outstanding
Shares contemplated by Section 4.5 of the Plan, the RSUs may be adjusted in
accordance with Section 4.5 of the Plan.

6.
Nature of Grant. In accepting the RSUs, the Participant acknowledges,
understands and agrees that:

(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)
the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;

(c)
all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;

(d)
the RSUs and the Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or services
contract with the Company or any Subsidiary;

(e)
the Participant is voluntarily participating in the Plan;

(f)
the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

(g)
the RSUs and the Shares subject to the RSUs, and the income and value of same,
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, holiday pay, long-service awards, pension or retirement or
welfare benefits or similar payments;



5
        

--------------------------------------------------------------------------------




(h)
unless otherwise agreed with the Company, the RSUs and the Shares subject to the
RSUs, and the income and value of same, are not granted as consideration for, or
in connection with, the service the Participant may provide as a director of a
Subsidiary;

(i)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

(j)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSUs resulting from the termination of the Participant’s Service (for any
reason whatsoever whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any);

(k)
the following provision shall not apply to Participants in the state of
California: In consideration of the grant of the RSUs to which the Participant
is otherwise not entitled, the Participant irrevocably agrees never to institute
any claim against the Company or any of its Subsidiaries, waives his or her
ability, if any, to bring any such claim, and releases the Company and its
Subsidiaries from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Participant shall be deemed irrevocably to have agreed not to
pursue such claim and agrees to execute any and all documents necessary to
request dismissal or withdrawal of such claim; and

(l)
The following provision applies if the Participant is providing services outside
the United States: neither the Company nor any Subsidiary shall be liable for
any foreign exchange rate fluctuation between the Participant’s local currency
and the United States Dollar that may affect the value of the RSUs or of any
amounts due to the Participant pursuant to the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement.

7.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant should consult with the
Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.

8.
Restrictive Covenants. The Participant acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its Affiliates and
accordingly agrees to the provisions of Appendix A to this Agreement (the
“Restrictive Covenants”). For the avoidance of doubt, the Restrictive Covenants
contained in this Agreement are in addition to, and not in lieu of, any other
restrictive covenants or similar covenants between the Participant and the
Company or any of its Affiliates.

9.
Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other RSU
grant materials by and among, as applicable, the Employer, the Company and its
Subsidiaries for the purpose of implementing, administering and managing the
Participant’s participation in the Plan.



The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home


6
        

--------------------------------------------------------------------------------




address, email address and telephone number, date of birth, passport, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.
  
The Participant understands that Data will be transferred to Fidelity Stock Plan
Services, LLC or any other broker selected by the Company, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. The Participant understands that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant understands that the Participant
may request a list with the names and addresses of any potential recipients of
the Data by contacting the Participant’s local human resources representative.
The Participant authorizes the Company, Fidelity Stock Plan Services, LLC or any
other broker selected by the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant’s local human
resources representative. Further, the Participant understands that the
Participant is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke the
Participant’s consent, the Participant’s Service with the Employer will not be
affected; the only consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant RSUs or other equity
awards to the Participant or administer or maintain such awards. Therefore, the
Participant understands that refusing or withdrawing the Participant’s consent
may affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact the Participant’s local human resources representative.
Finally, upon request by the Company or the Employer, the Participant agrees to
provide an executed data privacy consent form (or any other agreements or
consents) that the Company and/or the Employer may deem necessary to obtain from
the Participant for the purpose of administering the Participant’s participation
in the Plan in compliance with the data privacy laws in the Participant’s
country, either now or in the future. The Participant understands and agrees
that the Participant will not be able to participate in the Plan if the
Participant fails to provide any such consent or agreement requested by the
Company and/or the Employer.
10.
Language. If the Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.



7
        

--------------------------------------------------------------------------------




11.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

12.
Imposition of Other Requirements. The Company reserves the right to impose any
other requirements on the Participant’s participation in the Plan, on the RSUs
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

13.
Appendix. Notwithstanding any provisions in this Agreement, the RSUs shall be
subject to any special terms and conditions set forth in Appendix B for the
Participant’s country. Appendix B constitutes part of this Restricted Stock Unit
Agreement.



14.
Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on the Participant’s or the Participant’s broker’s country of
residence or where the Shares are listed, the Participant may be subject to
insider trading restrictions and/or market abuse laws, which may affect the
Participant’s ability to accept, acquire, sell otherwise dispose of Shares or
rights to Shares or rights linked to the value of Shares (e.g., phantom awards,
futures) under the Plan during such times as the Participant is considered to
have “inside information” regarding the Company (as defined by the laws or
regulations in the Participant’s country). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Participant
places before possessing inside information. Furthermore, the Participant could
be prohibited from (i) disclosing the inside information to any third party
(other than on a “need to know” basis) and (ii) “tipping” third parties or
causing them otherwise to buy or sell securities. Keep in mind third parties
include fellow employees.

Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider trading policy. The Participant is responsible for complying with any
applicable restrictions and should speak with a personal legal advisor on this
matter.
15.
Foreign Asset/Account Reporting; Exchange Controls. The Participant’s country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls which may affect the Participant’s ability to acquire or hold
Shares under the Plan or cash received from participating in the Plan (including
from any dividends received or sale proceeds arising from the sale of Shares) in
a brokerage or bank account outside the Participant’s country. The Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in his or her country. The Participant also may be required to
repatriate sale proceeds or other funds received as a result of the
Participant’s participation in the Plan to his or her country through a
designated bank or broker and/or within a certain time after receipt. The
Participant acknowledges that it is his or her responsibility to be compliant
with such regulations, and the Participant should consult his or her personal
legal advisor for any details.



8
        

--------------------------------------------------------------------------------




16.
Miscellaneous Provisions.

(a)
Securities or Exchange Control Laws Requirements. No Shares will be issued or
transferred pursuant to this Agreement unless and until all then applicable
requirements imposed by federal and state securities and other securities or
exchange control laws, rules and regulations and by any regulatory agencies
having jurisdiction, and by any exchanges upon which the Shares may be listed,
have been fully met. As a condition precedent to the issuance of Shares pursuant
to this Agreement, the Company may require the Participant to take any
reasonable action to meet those requirements. The Committee may impose such
conditions on any Shares issuable pursuant to this Agreement as it may deem
advisable, including, without limitation, restrictions under the Securities Act
of 1933, as amended, under the requirements of any exchange upon which shares of
the same class are then listed and under any blue sky or other securities laws
applicable to those Shares.

(b)
Non­Transferability. The RSUs and the rights and privileges conferred thereby
shall be non-transferrable except as provided by Section 15.3 of the Plan. Any
Shares delivered hereunder will be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such shares are listed, any applicable
federal, state or local laws and any agreement with, or policy of, the Company
or the Committee to which the Participant is a party or subject, and the
Committee may cause orders or designations to be placed upon any certificate(s)
or other document(s) delivered to the Participant, or on the books and records
of the Company’s transfer agent, to make appropriate reference to such
restrictions.

(c)
No Right to Continued Service. Nothing in this Agreement or the Plan confers
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary employing or retaining the Participant) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without Cause.

(d)
Notification. Any notification required by the terms of this Agreement will be
given by the Participant (i) in a writing addressed to the Company at its
principal executive office and will be deemed effective upon actual receipt when
delivered by personal delivery or by registered or certified mail, with postage
and fees prepaid, or (ii) by electronic transmission to the Company’s e-mail
address of the Company’s General Counsel and will be deemed effective upon
actual receipt. Any notification required by the terms of this Agreement will be
given by the Company: (x) in a writing addressed to the address that the
Participant most recently provided to the Company and will be deemed effective
upon personal delivery or within three (3) days of deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid; or (y) by facsimile or electronic transmission to the Participant’s
primary work fax number or e-mail address (as applicable) and will be deemed
effective upon confirmation of receipt by the sender of such transmission.

(e)
Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this Agreement.
This Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter of this Agreement.



9
        

--------------------------------------------------------------------------------




(f)
Waiver. No waiver of any breach or condition of this Agreement by the
Participant or any other Participant will be deemed to be a waiver of any other
or subsequent breach or condition whether of like or different nature.

(g)
Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s executor, personal representative(s),
distributees, administrator, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.

(h)
Severability. The provisions of this Agreement are severable, and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.

(i)
Amendment. Except as otherwise provided in the Plan, this Agreement will not be
amended unless the amendment is agreed to in writing by both the Participant and
the Company.

(j)
Choice of Law; Jurisdiction. This Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Agreement will be governed by the
internal laws of the State of Delaware, excluding any conflicts or choice-of-law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction. The Participant
and each party to this Agreement agrees that it will bring all claims, causes of
action and proceedings (whether in contract, in tort, at law or otherwise) that
may be based upon, arise out of or be related to the Plan and this Agreement
exclusively in the Delaware Court of Chancery or, in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
claim, cause of action or proceeding, exclusively in the United States District
Court for the District of Delaware (the “Chosen Court”), and hereby (i)
irrevocably submits to the exclusive jurisdiction of the Chosen Court, (ii)
waives any objection to laying venue in any such proceeding in the Chosen Court,
(iii) waives any objection that the Chosen Court is an inconvenient forum or
does not have jurisdiction over any party and (iv) agrees that service of
process upon such party in any such claim or cause of action will be effective
if notice is given in accordance with this Agreement.

(k)
Signature in Counterparts. This Agreement may be signed in counterparts,
manually or electronically, each of which will be an original, with the same
effect as if the signatures to each were upon the same instrument.

(l)
IRC Section 409A. This Section 16(l) applies only to Participants who are U.S.
taxpayers. Anything in this Agreement to the contrary notwithstanding, RSUs that
are non-qualified deferred compensation subject to Section 409A of the Code and
that vest as a result of the Participant’s termination of employment under
Section 2(b), 2(c) or 2(d) hereof shall be settled within 60 days of the date th
e Participant experiences a “separation from service,” within the meaning of
Section 409A of the Code (“Separation from Service”).  If the Participant is a
“specified



10
        

--------------------------------------------------------------------------------




employee” within the meaning of Section 409A of the Code as of the date of the
Separation from Service (as determined in accordance with the methodology
established by the Company as in effect on the Date of Termination), any RSUs
that are non-qualified deferred compensation that are payable upon a Separation
from Service shall instead be settled on the first business day that is after
the earlier of (i) the date that is six months following the date of the
Participant’s Separation from Service or (ii) the date of the Participant’s
death, to the extent such delayed payment is otherwise required in order to
avoid a prohibited distribution under Section 409A(a)(2) of the Code, or any
successor provision thereto.
(m)
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the RSUs subject to all
of the terms and conditions of the Plan and this Agreement. In the event of a
conflict between any term or provision contained in this Agreement and a term or
provision of the Plan, the applicable term and provision of the Plan will govern
and prevail.

[Signature page follows.]




11
        

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company and the Participant have executed this Global
Restricted Stock Unit Award Agreement and any appendices thereto as of the date
first written above.


PARTICIPANT                    SYNEOS HEALTH, INC.


By:    /s/ Alistair Macdonald
Name: Alistair Macdonald    
Title:    Chief Executive Officer




[Electronic Signature]                 
______________________________            
Participant Signature                    
Name: [Participant Name]
Acceptance Date: [Acceptance Date]






[Signature Page – Global Restricted Stock Unit Award Agreement]
12
        

--------------------------------------------------------------------------------










APPENDIX A
RESTRICTIVE COVENANTS AGREEMENT
    
1.    Definitions. Capitalized terms not otherwise defined in this Restrictive
Covenants Agreement (“RCA”) shall have the same meanings as set forth in the INC
Research Holdings, Inc. 2014 Equity Incentive Plan, As Amended and Restated, and
the Global Restricted Stock Unit Award Agreement (including the Appendix B and
any other appendix attached thereto). The following terms shall have the
following meanings for the purposes of this RCA:
(a)    “Termination Date” means the last day of the Participant’s employment by
the Company or any of its Subsidiaries.
(b)     “Non-Solicit Restricted Period” means the period commencing on the
Termination Date and ending twelve (12) months after the Termination Date.
(c)    “Non-Compete Restricted Period” means the period commencing on the
Termination Date and ending twelve (12) months after the Termination Date.
(d)    “Company Customer” means a person or entity for whom the Company or any
of its Subsidiaries was providing services either at the time of, or at any time
within the twelve (12) months preceding the Termination Date, and for whom the
Participant had direct contact with and/or carried out or oversaw a material
business responsibility during said twelve (12) month period or about whom the
Participant had exposure to or received Confidential Information as a result of
the Participant’s employment with the Company or any of its Subsidiaries that if
disclosed or used by the Participant or any person or entity Competitive with
the Company (as defined below) would provide an unfair competitive advantage
with respect to the business of the Company.
(e)    “Prospective Customer” means a person or entity (i) that the Participant
contacted for the purpose of soliciting business on behalf of the Company or any
of its Subsidiaries during the twelve (12) months preceding the Termination
Date; or (ii) to which the Company or any of its Subsidiaries had submitted a
bid or proposal for services during the twelve (12) months preceding the
Termination Date, and in which bid or proposal the Participant was involved in
any material respect.
(f)     “Company Person” means any person who is an employee of or consultant to
the Company or any of its Subsidiaries as of the Termination Date.
(g)    “Competitive with the Company” means engaged in (i) the business of
developing, marketing, selling and/or providing services to pharmaceutical,
biotechnology, life sciences, medical device and medical diagnostic companies
regarding: (A) the commercialization of pharmaceuticals, biologics, medical
devices or diagnostic products, including, but not limited to, outsourced sales
and related operations, marketing, naming/branding, advertising, public
relations, medical communications and medication adherence services for the
Company’s clients, (B) the provision of clinical trials and related support
services including, but not limited to, bioanalysis, biostatistics, data
management, feasibility studies, global safety and pharmacovigilance, laboratory
operations, medical writing, project management, protocol and case report form
design, quality assurance, regulatory affairs and consulting, medical oversight,
risk management, site and patient recruitment, site management, strategic
planning, study monitoring and late stage services for the Company’s clients,
(C) the staffing of clinical trial and/or clinical research and development
personnel for the Company’s clients, and (D) the provision of consulting
services including, but not limited to, brand management, business development,
clinical development, commercial strategy and organizational design, product
launch planning, medical affairs, pricing and market access and risk evaluation
and mitigation strategy for the Company’s clients; and (ii) any other business
that the Company and its Subsidiaries engage


A-1
        

--------------------------------------------------------------------------------





in, or that the Company and its Subsidiaries have developed definitive plans to
engage in, as of the Termination Date.
(h)    “Restricted Services” means services that are the same or substantially
similar to the services the Participant provided to the Company or any of its
Subsidiaries at the time of, or in the twelve (12) months preceding, the
Termination Date.
(i)    “Restricted Area” means the following geographical areas: (i) any city,
metropolitan area, county (or similar political subdivision in foreign
countries) in which the Participant personally provided material services
in-person (not by telephone or internet) on behalf of the Company during the
twelve (12) months prior to the Termination Date; (ii) within a 60-mile radius
of the location(s) where the Participant had an office during the twelve (12)
months prior to the Termination Date; (iii) within a 60 mile radius of Raleigh,
North Carolina; and (iv) any city, metropolitan area, county (or similar
political subdivision in foreign countries) in which the Company on any of its
Subsidiaries is located or does or did business, during the twelve (12) months
prior to the Termination Date.
(j)    “Confidential Information” means without limitation, any confidential or
proprietary information or materials of the Company or its Subsidiaries, whether
of a technical, business, or other nature, including information and materials
which relate to operations, processes, products, promotional material,
developments, patent applications, formulas, sponsor or client lists,
manufacturing processes, trade secrets, basic scientific data, data systems,
employment policies, formulation information, budgets, bids, proposals, study
protocols, coding devices, and any other confidential data or proprietary
information in connection with the Company, its Subsidiaries or their business
affairs, including but not limited to any information relating to the operation
of the Company’s and/or its Subsidiaries’ business which the Company or its
Subsidiaries may from time to time designate as confidential or proprietary or
that Participant reasonably knows should be, or has been, treated by the Company
and/or its Subsidiaries as confidential or proprietary. Confidential Information
encompasses all formats in which information is preserved, whether electronic,
print or in any other form, including all originals, copies, notes or other
reproductions or replicas thereof. Any trade secrets of the Company or its
Subsidiaries will be entitled to all of the protections and benefits under any
applicable trade secrets law, whether statutory or common law, including but not
limited to the North Carolina Trade Secrets Protection Act, N.C. Gen. Stat. §§
66-152 et seq. and the California Uniform Trade Secrets Act, Cal. Civ. Code §§
3426 et seq. If any information that the Company deems to be a trade secret is
found by a court of competent jurisdiction not to be a trade secret, such
information will, nevertheless, be considered Confidential Information for
purposes of this RCA.
Notwithstanding the foregoing, the term “Confidential Information” shall not
include information which (i) is already known to the Participant prior to its
disclosure to the Participant by the Company; (ii) is or becomes generally
available to the public through no wrongful act of any person; (iii) is at the
time of disclosure part of the public knowledge or literature through no
wrongful action by the Participant; or (iv) is received by the Participant from
a third party without restriction and without any wrongful conduct on the part
of such third party relating to such disclosure. The Participant acknowledges
and agrees that the Confidential Information he/she obtains or becomes aware of
as a result of his/her employment with the Company or any of its Subsidiaries is
not generally known or available to the general public, but has been developed,
compiled or acquired by the Company at its great effort and expense and that the
Participant is required to protect and not disclose such information.
(k)     “Subsidiaries” means any corporation, partnership, limited liability
company, joint venture, association, public or private limited company or other
business entity at least 50% of the outstanding voting stock or voting interests
of which is at the time owned or controlled, directly or indirectly, by the
Company.


A-2
        

--------------------------------------------------------------------------------





2.    Non-Solicitation of Customers and Employees. The Participant hereby agrees
that so long as he or she is employed by the Company or any of its Subsidiaries
and during the Non-Solicit Restricted Period, the Participant will not, on the
Participant’s own behalf, nor as an officer, director, stockholder, partner,
associate, employee, owner, executive, consultant or otherwise on behalf of any
person, firm, partnership, corporation, or other entity:
(a)    Solicit, induce, influence or attempt to solicit, induce or influence any
Company Customer to (i) cease doing business in whole or in part with the
Company and/or its Subsidiaries, or to otherwise limit or reduce its business
with the Company and/or its Subsidiaries, (ii) purchase or accept products or
services competitive with those offered by the Company and/or its Subsidiaries
from any person or entity (other than the Company and/or its Subsidiaries), or
(iii) do business with any other person or business that is Competitive with the
Company;
(b)     Solicit, induce, influence or attempt to solicit, induce or influence
any Prospective Customer to (i) cease doing business in whole or in part with
the Company and/or its Subsidiaries, or to otherwise limit or reduce its
business with the Company and/or its Subsidiaries, (ii) purchase or accept
products or services competitive with those offered by the Company and/or its
Subsidiaries from any person or entity (other than the Company and/or its
Subsidiaries), or (iii) do business with any other person or business that is
Competitive with the Company;
(c)    Provide or sell any products or services competitive with those offered
by the Company and/or its Subsidiaries to any Company Customer;
(d)     Provide or sell any products or services competitive with those offered
by the Company and/or its Subsidiaries to any Prospective Customer;
(e)    Interfere with, disrupt or attempt to interfere with or disrupt the
relationship, contractual or otherwise, that the Company and/or its Subsidiaries
have with any sponsor, supplier, vendor, distributor, lessor, lessee, licensor
or business partner that transacts business with the Company and/or its
Subsidiaries;
(f)     Solicit, induce, encourage, entice or attempt to solicit, induce,
encourage or entice any Company Person to terminate or alter his or her
employment or engagement with the Company or any of its Subsidiaries; or
(g)    Employ or hire as an officer, director, employee, agent, consultant or
independent contractor any Company Person.
3.    Non-Competition.
(a)    The Participant hereby agrees that so long as he or she is employed by
the Company or any of its Subsidiaries, and during the Non-Compete Restricted
Period, within the Restricted Area, the Participant will not for the
Participant’s own behalf or for any other person or entity provide the
Restricted Services for any person or entity that is Competitive with the
Company.
(b)    Notwithstanding the foregoing, the Participant’s ownership, directly or
indirectly, of not more than one percent (1%) of the issued and outstanding
stock of a corporation the shares of which are regularly traded on a national
securities exchange or in the over-the-counter market shall not violate this
Section.
4.     Business Opportunities. The Participant, while he or she is employed by
the Company and its Subsidiaries, agrees to offer or otherwise make known or
available to the Company or any Subsidiary, as directed by the Company and
without additional compensation or consideration, any business prospects,
contracts or other business opportunities that he or she may discover, find,
develop or otherwise have available


A-3
        

--------------------------------------------------------------------------------





to him or her in any field in which the Company or any of its Subsidiaries is
engaged, and further agrees that any such prospects, contracts or other business
opportunities shall be the property of the Company.


5.    Confidentiality.


(a)     The Participant acknowledges that during his or her employment with the
Company, he or she has and will necessarily become informed of, and have access
to, the Confidential Information of the Company, and that the Confidential
Information, even though it may be contributed, developed or acquired in whole
or in part by the Participant is the Company’s exclusive property to be held by
the Participant in trust and solely for the Company’s benefit. Accordingly,
except as required by law, the Participant shall not, at any time, either during
or subsequent to his or her employment, as applicable, use, reveal, report,
publish, copy, transcribe, transfer or otherwise disclose to any person,
corporation or other entity, any of the
Confidential Information without the prior written consent of the Company,
except to responsible officers and employees of the Company and its Subsidiaries
and other responsible persons who are in a contractual or fiduciary relationship
with the Company or one of its Subsidiaries and except for information that
legally and legitimately is or becomes of general public knowledge from
authorized sources other than the Participant.


(b)     This RCA shall not prevent Participant from (i) reporting, without prior
approval from the Company, possible violations of federal securities laws or
regulations to any governmental agency or entity, including but not limited to,
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any Inspector General, or making other disclosures that are protected under
the whistleblower provisions of federal law or regulation; (ii) filing a charge
of discrimination with the Equal Employment Opportunity Commission; (iii)
cooperating with the Equal Employment Opportunity Commission in an investigation
of alleged discrimination; (iv) revealing evidence of criminal wrongdoing to law
enforcement; (v) testifying in any cause of action when required to do so by
law, or (vi) divulging Confidential Information pursuant to an order of court or
agency of competent jurisdiction. However, with respect to (v) and (vi) only,
Participant must promptly inform the Company of any such situations and shall
take such reasonable steps to prevent disclosure of the Company’s Confidential
Information until the Company has been informed of such requested disclosure and
the Company has had an opportunity to respond to the court or agency.


Further, 18 U.S.C. § 1833(b) states: “An individual shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that—(A) is made—(i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.” Accordingly, the parties
to this RCA have the right to disclose in confidence trade secrets to federal,
state, and local government officials, or to an attorney, for the sole purpose
of reporting or investigating a suspected violation of law. The parties also
have the right to disclose trade secrets in a document filed in a lawsuit or
other proceeding, but only if the filing is made under seal and protected from
public disclosure. Nothing in this RCA is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by 18 U.S.C.§ 1833(b).
6.    Prior Restrictive Covenants. The restrictive covenants contained in this
RCA are in addition to, and not in lieu of, any other restrictive covenants
between the Participant and the Company or any of its Subsidiaries. For the
avoidance of doubt, any and all of the Participant’s restrictive covenants
agreed to prior to entering into this RCA (“Prior Restrictive Covenants”) will
survive and supersede the restrictive covenants set forth in this RCA to the
extent that any Prior Restrictive Covenant is for a longer period of


A-4
        

--------------------------------------------------------------------------------





time or is more restrictive in scope or location than the restrictive covenants
set forth in this RCA. A breach of any such Prior Restrictive Covenant will also
constitute a breach of this RCA.
7.     Detrimental Activity. If the Participant, on his or her own behalf or for
any other person or entity, engages in any Detrimental Activity (defined below),
either during employment by the Company or a Subsidiary or within twenty-four
(24) months after the Termination Date:
(a)    any unvested PRSUs and RSUs granted under the Global Restricted Stock
Unit Award Agreement shall immediately be terminated and forfeited for no
consideration;
(b)    if the Shares subject to PRSUs or RSUs granted under the Global
Restricted Stock Unit Award Agreement have been distributed to the Participant
and the Participant no longer holds some or all of such Shares, the Participant
shall repay to the Company, within five (5) business days after demand is made
therefore by the Company, an amount in cash equal to the Fair Market Value of
the Shares previously distributed to the Participant pursuant to PRSUs and RSUs
granted under the Global Restricted Stock Unit Award Agreement; and
(c)    if the Shares subject to PRSUs or RSUs granted under the Global
Restricted Stock Unit Award Agreement have been distributed to the Participant
and the Participant continues to hold some or all of such Shares, the
Participant immediately delivers to the Company a certificate or certificates
for the Shares that the Participant acquired upon settlement of such PRSUs and
RSUs (or an equivalent number of Shares acquired on the open market or
otherwise).


(d)    To the extent that the amounts referred to in Section 7(b) and 7(c) above
are not paid to the Company, the Company may set off the amounts so payable to
it against any amounts that may be owing from time to time by the Company or a
Subsidiary to the Participant, whether as wages, deferred compensation (subject
to compliance with Section 409A of the Code) or vacation pay or in the form of
any other benefit for any other reason, as allowed by applicable law.
(e)    The foregoing remedies set forth in this Section 7 shall not be the
Company’s exclusive remedies, which may include, among other remedies,
injunctive relief and damages that may be available to the Company. The Company
reserves all other rights and remedies available to it at law or in equity.
(f)    Notwithstanding that the Non-Compete Restricted Period and Non-Solicit
Restricted Period are for less than 24 moths, for purposes of this RCA, the term
“Detrimental Activity” shall mean a violation of Sections 2, 3 and/or 5 of this
RCA which occurs at any time while employed or within 24 months after the
Termination Date (as if the Non-Compete Restricted Period and the Non-Solicit
Restricted Period were both for 24 months after the Termination Date).


8.     Injunctive Relief and Tolling. Participant acknowledges and agrees that
if Participant breaches any of the provisions of Sections 2 through 7 hereof, it
will cause irreparable damage to the Company and/or its Subsidiaries for which
monetary damages alone will not constitute an adequate remedy. In the event of
such breach or threatened breach, the Company shall be entitled as a matter of
right (without being required to prove damages or furnish any bond or other
security) to obtain a restraining order, an injunction, an order of specific
performance or other equitable or extraordinary relief from any court of
competent jurisdiction restraining any further violation of such provisions by
Participant or requiring Participant to perform Participant’s obligations
hereunder, and will additionally be entitled to an award of attorneys’ fees
incurred in connection with securing any relief hereunder. Such right to
equitable or extraordinary relief shall not be exclusive but shall be in
addition to all other rights and remedies to which the Company may be entitled
at law or in equity, including, without


A-5
        

--------------------------------------------------------------------------------





limitation, the right to recover monetary damages for the breach by Participant
of any of the provisions of this RCA. Further, Participant understands that if
Participant breaches any of the provisions in Sections 2 through 7 of this RCA,
the applicable restricted period will be extended for a period of time equal to
the period of time Participant spent in breach of this RCA. If the Company is
required to seek injunctive relief from such breach before any court, board or
other tribunal, then the applicable restricted period shall be extended for a
period of time equal to the pendency of such proceedings, including all appeals.
9.     Termination. [For U.S. Participants only] Either party may terminate the
employment relationship for any reason at any time upon giving the other party
thirty (30) days prior written notice. The Company may, in its discretion,
relieve the Participant of some or all of his/her duties during all or a part of
such notice period. Subject to the forgoing notice obligation, the Participant’s
employment with the Company shall remain at will.
10.    Return of Company Property. By no later than the Termination Date, the
Participant shall promptly deliver to the Company all property and possessions
of the Company and its Subsidiaries, including all drawings, manuals, letters,
notes, notebooks, reports, copies, deliverables containing Confidential
Information and all other materials relating to the Company and any of its
Subsidiaries’ business that are in the Participant’s possession or control.


11.    Governing Law, Forum and Jury Waiver. This RCA and all disputes, claims
or controversies arising out of or related to this RCA, shall be governed by the
laws of the State of North Carolina without regard for reference to any choice
or conflict of law principles of any jurisdiction. The parties agree that any
action or proceeding with respect to this RCA or the Participant’s employment
with the Company shall be brought exclusively in the state or federal courts in
the State of North Carolina, and the Participant voluntarily submits to the
exclusive jurisdiction over the Participant’s person by a court of competent
jurisdiction located within the State of North Carolina. The parties hereby
irrevocably waive any objection they may now or hereafter have to the laying of
venue of any such action in the State of North Carolina, and further irrevocably
waive any claim they may now or hereafter have that any such action brought in
said court(s) has been brought in an inconvenient forum. The parties hereby
knowingly and expressly waive their right to a jury trial for any claim relating
to his/her/its rights or obligations under this RCA.


12.    Amendment, Modification or Waiver. This RCA may not be changed orally,
and no provision of this RCA may be amended or modified unless such amendment or
modification is in writing, signed by the Participant and by a duly authorized
officer of the Company. No act or failure to act by the Company will waive any
right, condition or provision contained herein. Any waiver by the Company must
be in writing and signed by a duly authorized officer of the Company to be
effective.


13.    Severability. In case any one or more of the provisions contained in this
RCA shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this RCA, but this RCA shall be construed as if such
invalid, illegal, or other unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this RCA
shall for any reason be held to be excessively broad as to duration,
geographical scope or subject, it shall be construed by limiting it and reducing
it so as to be enforceable to the extent compatible with applicable law as it
shall then appear.




A-6
        

--------------------------------------------------------------------------------





14.    Miscellaneous.


(a)    The Participant’s and the Company’s obligations hereunder shall continue
in full force and effect in the event that the Participant’s job title,
responsibilities, work location or other conditions of his/her employment with
the Company change subsequent to the execution of the RCA, without the need to
execute a new RCA.


(b)     Participant agrees to provide a copy of Sections 1 through 6 of this RCA
to any subsequent employers or prospective employers during the applicable
period of restriction (including but not limited to the Non-Solicit Restricted
Period and the Non-Compete Restricted Period). The Participant specifically
authorizes the Company to notify any subsequent employers or prospective
employers of the Participant of the restrictions on the Participant contained in
this RCA and of any concerns the Company may have about actual or possible
conduct by the Participant that may be in breach of this RCA. The Participant
agrees to promptly notify the Company of any offers to perform services, any
engagements to provide services, and/or actual work of any kind, whether as an
individual, proprietor, partner, stockholder, officer, employee, director,
consultant, joint venturer, investor, lender, or in any other capacity
whatsoever during the period of his/her employment by the Company or any of its
Subsidiaries and during the Non-Solicit Restricted Period and the Non-Compete
Restricted Period. Such notice must be provided prior to the commencement of any
such services or work.


(c)    The rights and remedies of the parties under this RCA are cumulative (not
alternative) and in addition to all other rights and remedies available to such
parties at law, in equity, by contract or otherwise.


(d)    The obligations in this RCA shall survive Participant’s termination of
employment with the Company or a Subsidiary and the assignment of this RCA by
the Company to any successor in interest or other assignee.






A-7
        

--------------------------------------------------------------------------------










APPENDIX B
INC RESEARCH HOLDINGS, INC.
2014 Equity Incentive Plan, As Amended and Restated
Global Restricted Stock Unit Award Agreement


Country-Specific Terms and Conditions


Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the INC Research Holdings, Inc. 2014 Equity Incentive
Plan, As Amended and Restated, and the Global Restricted Stock Unit Award
Agreement.
Terms and Conditions
This Appendix B includes additional terms and conditions that govern the RSUs
granted to the Participant if the Participant resides and/or works in a country
listed below. If the Participant moves to another country after receiving the
grant of the RSUs, the Company will, in its discretion, determine the extent to
which the terms and conditions herein will be applicable to the Participant.
Notifications
This Appendix B also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2018. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information in this Appendix B as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time that the RSUs vest or the
Participant sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to the Participant’s situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently residing and/or working (or if the
Participant is considered as such for local law purposes), the information
contained herein may not be applicable to the Participant in the same manner.




B-1
        

--------------------------------------------------------------------------------





UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement Section 3 of the
Global Restricted Stock Unit Award Agreement:
Without limitation to Section 3 of the Global Restricted Stock Unit Award
Agreement, the Participant agrees that the Participant is liable for all
Tax-Related Items and hereby covenants to pay all such Tax-Related Items, as and
when requested by the Company or the Employer or by Her Majesty’s Revenue and
Customs (“HMRC”) (or any other tax authority or any other relevant authority).
The Participant also agrees to indemnify and keep indemnified the Company and
the Employer against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay to HMRC (or any other tax authority or any
other relevant authority) on the Participant’s behalf.
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the immediately foregoing provision will not apply; instead, the amount of
any uncollected income tax may constitute a benefit to the Participant on which
additional income tax and national insurance contributions may be payable. The
Participant is responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
paying the Company or the Employer (as applicable) for the value of any employee
national insurance contributions due on this additional benefit.


B-2
        